Per Curiam.

Respondent was admitted to practice June 3, 1931, in the Supreme Court, Appellate Division, Second Judicial Department.
Six charges of professional misconduct were brought against respondent. These charges involved conversion, fraud, the wrongful obtaining of money from a client by misrepresentation, and the habitual issuance of bad checks. These checks were issued against various accounts and were, returned because of insufficient funds. In some instances merchandise or cash was obtained. The issuance of such checks in substantial number constitutes professional misconduct (Matter of Healy, 11 A D 2d 4; Matter of Portnick, 5 A D 2d 16). Respondent obtained at least $14,000 from the afore-mentioned client upon false representations.
*89The Referee found that all of the charges were established, and the record amply supports such finding.
Respondent filed no written answer to the charges and failed to submit any papers in opposition to the motion to confirm the Referee’s report. Respondent’s conduct has demonstrated his unfitness to remain a member of the legal profession. Respondent should be disbarred.
Botein, P. J., McNally, Stevens, Eager and Stetjeb, JJ., concur.
Respondent disbarred.